Judge WEPING
(temporarily assigned), dissenting.
As science advances and family units sunder, courts are thrust into ever more complex areas. This appeal, the product of *261emotions generated by the discovery of hidden infidelity and the upending of a worldview reasonably developed over the course of many years, places this Court into such a vortex. Because I am unable to agree with the resolution to which my colleagues have come in this matter, I must dissent.
For purposes of this dissent, I use the fictional names adopted by my colleagues. Defendant Richard and plaintiff Diane were married for more than twenty-five years when Diane filed her complaint seeking a divorce. The divorce litigation was unfortunately acrimonious and, more unfortunately, the parents did not shield the three children born during the marriage from that acrimony. Of those three children, defendant is now completely estranged from two as a result of this litigation.
This appeal focuses primarily upon the youngest child, Mark, born in April 1987. He was nineteen years old at the time his mother filed her divorce complaint in November 2006.
It is apparent from the record that Mark had personal difficulties and struggles even prior to the commencement of the divorce litigation. He had, for instance, been convicted twice of driving while under the influence, N.J.S.A. 39:4-50, and had difficulty maintaining employment. There are also references in the record to his perhaps having experienced depression.
In January 2007, Richard filed his initial answer and counterclaim to Diane’s divorce complaint. He included in his pleadings claims of infidelity on her part and included a count for intentional infliction of emotional distress, by “concealing a material fact from the defendant regarding one of the parties’ children; and fraudulently misleading the defendant to believe this material fact for over twenty years.” The following month, in February 2007, he filed an amended answer and counterclaim. This time, however, he specifically focused his count for intentional infliction of emotional distress by claiming that Diane had withheld from him the knowledge that Mark was not his biological son but, rather, the biological son of his former brother-in-law, Donald. At the same time, he filed a third-party complaint against Donald, seeking *262reimbursement for the support he had provided to Mark over the years.
Richard said he first became suspicious of Mark’s parentage on April 21, 2006, when he discovered in Diane’s cell phone what he characterized as inappropriate text messages from an individual he described as her current boyfriend. An argument ensued, during the course of which he saw Mark walking out of the house, and he commented to her, “This is all about him, isn’t it?” He said he was referring to Mark’s various problems and the need for the family to work out all of its problems if it were to continue as a unit. He said Diane had a very emotional reaction to the remark, becoming very excited and tearful. Richard said the argument continued the following day, and Diane again began to cry and said she was sorry for what she had done to him twenty years earlier.
He said his suspicions were heightened in the fall of 2006 when he and Diane met with his sister and her former husband, Donald, in a local restaurant. The four discussed Mark’s most recent conviction for DWI, and Diane indicated Mark’s problems were becoming too much for her. Richard said he saw Donald reach out for Diane’s hand and ask her if she thought he, Richard, knew “something.” Richard pursued the matter with Diane in subsequent conversations, and she confessed that she and Donald in the past had had an affair.
Diane moved out of the marital residence in November 2006. It is unclear from the record whether this occurred before or after she confessed to the affair with Donald.
Based upon these statements, Richard, unbeknownst to Mark, secured a sample of Mark’s DNA and sent it to a laboratory for testing. Richard also obtained a second DNA sample from Mark at another point by telling Mark that Richard needed a sample as evidence that Mark was no longer engaged in substance abuse. Because Richard’s actions were taken in complete disregard of the Genetic Privacy Act, N.J.S.A. 10:5-13 to -49, the test results were not admitted during the course of the litigation.
*263Because Richard placed his allegations in pleadings he filed as part of the divorce litigation, his claims became widely known, and were certainly known within the family, both immediate and extended, and they provoked strong emotional reactions. Approximately two months after Richard filed his amended answer, counterclaim, and third-party complaint, one of Mark’s cousins with whom he had a very close relationship and who happened to be Donald’s daughter, told him of Richard’s allegation. Mark was shocked and upset and went to his mother who at first told him that Donald had raped her. She later recanted that allegation, and she and Donald admitted they had engaged in an affair during the time that Diane became pregnant with Mark.
Despite his suspicions that Mark might not be his biological son, Richard and Mark continued to live together in the marital home for a period of time. Mark moved out in late March or early April 2007, a move spurred by Richard’s telling him that he had to leave for a few days because Richard had to go on a business trip, and he did not want to leave Mark alone and in charge of the house because of his substance abuse problems. Mark moved to his mother’s apartment, and it was shortly thereafter that Mark’s cousin informed him of Richard’s litigation claims. Mark elected not to return to Richard’s house.
Mark was deeply upset by the litigation and repeatedly requested Richard not to pursue it. Richard refused Mark’s requests, and the relationship between the two, which had previously been unremarkable, completely broke down. My colleagues recite certain text messages Mark sent to Richard, and there is no need to repeat them. I note, however, that Mark testified that they were provoked by Richard’s repeated use of coarse and insulting terms to refer to his mother Diane.
Because Mark would not voluntarily participate in further DNA testing, the trial court eventually conducted a plenary hearing to determine whether to grant Richard’s request that Mark be ordered to produce a DNA sample that could be tested to settle *264the issue of whether Mark was Richard’s biological son. Three witnesses testified at that hearing: Richard, Diane, and Mark.
Richard expressed the view that DNA testing would have only a positive impact because it would, in his words, bring “closure.” He said he thought he had “an inherent right” to know if Mark was his biological son and, tellingly in my opinion, said he thought there should be some “retribution” for the years he spent raising Mark.
Both Diane and Mark objected to Richard’s request for compulsory testing. Mark expressed the view that it should be up to him to decide if he wished to pursue the question of the identity of his father and said he did not feel able to pursue the matter at that point in his life and that he was “going through a lot” and “dealing with a lot of stuff.” He stressed that in his view he should be able to make the decision whether, and at what point, to pursue the question of his parentage. He said there would be no possibility of a future reconciliation with Richard if he were ordered to participate in DNA testing.
The attorneys and the trial court all viewed the matter as controlled by M.F. v. N.H., 252 N.J.Super. 420, 599 A.2d 1297 (App.Div.1991), with Richard bearing the burden to establish, by clear and convincing evidence, that genetic testing was in Mark’s best interests. The trial court concluded that he had not met that burden, a determination with which the Appellate Division concurred. That the attorneys and two lower courts framed the issue in this manner is not surprising in light of this Court’s recent statement in Fazilat v. Feldstein, 180 N.J. 74, 88, 848 A.2d 761 (2004), that “as in all matters dealing with children, the ‘fundamental guiding principle’ when considering the issue of paternity is the ‘best interest of the child.’” (quoting D.O. v. R.B., 317 N.J.Super. 367, 373, 722 A.2d 136 (Ch.Div.1997), affd.o.b., 317 N.J.Super. 323, 722 A.2d 114 (App.Div.1998)).
Indeed, it was only when Richard was unsuccessful before the trial court that he adopted the position that the best interest test *265enunciated in M.F. was inapplicable. The Appellate Division was not persuaded by his new theory, nor am I.
My colleagues have concluded that the focus employed — whether compelled genetic testing was in Mark’s best interest — was incorrect in light of the language used by the parentage statute. My disagreement with my colleagues springs not so much from their statutory analysis but the manner in which they apply their conclusion to the present matter.
In my view, any determination of good cause can only be reached after a full consideration of the best interests of the affected child. That must remain the “fundamental guiding principle.” Fazilat, supra, 180 N.J. at 88, 848 A.2d 761. In my judgment, proof that it is not in the best interests of the child to order genetic testing would, except in the most extraordinary of circumstances, constitute good cause not to order such testing.
Further, while I agree with the remarks of the trial court that Mark’s wishes are not controlling, they are entitled in my judgment to significant weight because he is the individual who will be most deeply affected. Genetic testing may reveal information never contemplated by these parties, and the release of that information may have unforeseen consequences that may reverberate long after this litigation is concluded. To order him to submit to genetic testing because Richard seeks closure and retribution does not, in my judgment, afford sufficient recognition to Mark’s own right to exercise some measure of control over his unique genetic pattern.
In Fazilat, supra, 180 N.J. at 87, 848 A.2d 761, Justice Long, writing for the Court, noted first that while the purpose of the Parentage Act is to secure the proper support of children, the best interests of the child in terms of resolving questions of paternity are broader than mere financial support. In my judgment, a similar analysis applies when the child resists pursuing the issue of paternity; the best interests of that child are broader in scope than a private interest in seeking financial reimbursement for monies voluntarily expended over the years to support that child.
*266My colleagues list the factors a trial court should consider when presented with an issue of whether to order genetic testing in a parentage ease. I would add to that list the motivation of the party seeking the testing as well as the motivation of the party opposing it. My colleagues, for instance, express a concern that Mark may be acting only out of a vindictive desire to defeat Richard’s claim. I would agree that such a purpose would be improper and should not be countenanced. I am unwilling to ascribe such an improper motive solely on the basis of reading a record.
My colleagues also express a concern that Mark’s unwillingness to submit to genetic testing may have the result of entirely precluding Richard from seeking relief because of the statutory deadline for commencing an action under the Parentage Act. This Court recently noted that the deadline contained in N.J.S.A. 9:17-45(b) is a statute of repose and not a statute of limitations. R.A.C. v. P.J.S., Jr., 192 N.J. 81, 927 A.2d 97 (2007). In that case, although we concluded that a putative father’s claim for financial reimbursement from the man who was the biological father of the son plaintiff had raised as his own was time-barred, we recognized that there could be “extraordinary circumstances” that might warrant equitable tolling of the statute of repose. Id. at 101, 927 A.2d 97. We noted by way of example that there was no overt trickery or active deception by the parties in that matter that might justify such equitable tolling. Id. at 103, 927 A.2d 97. In my judgment, the remedy to thwart the possibility that Mark is continuing in his refusal only until the statutory period has run would be to invoke the doctrine of equitable tolling. Mark is not entitled to rely on a statutory time bar if it is his own conduct that has precluded the action’s being brought in a timely fashion.
Further, I cannot so blithely conclude that because Mark is now an adult he should be forced against his will to confront the question of his parentage. I do not quarrel with the general proposition that “an adult is better equipped to handle such news than a young child” (op. at 259, 52 A.3d at 1058); I question its *267relevance. We are not dealing simply with an “adult.” We are dealing with an individual who has struggled with substance abuse issues, employment issues, and may have experienced periods of emotional distress in the past. It does not follow that because Mark may have attained the age of majority he has also attained the psychological and emotional stability to absorb without the risk of harm whatever information may be conveyed by genetic testing that is conducted over his objections.
While Richard may have rights both by statute and case law, I cannot conclude that his rights inevitably trump Mark’s own rights. There is an exquisite balancing process involved, and, in my judgment, the trial court was in the best position to conduct that weighing. Words typed in a transcript are not always sufficient to convey the depth of the meaning intended by the speaker, particularly in a matter so fraught with emotion and psychological ramifications.
My concerns in this regard are heightened by the nature of the testing that is sought. “Genetic content is unique to an individual and thereby linked to one’s identity.” June Mary Z. Makdisi, Genetic Privacy: New Intrusion a New Tort?, 34 Creighton L.Rev. 965, 1020 (2001). “Genetic privacy is a complex subject involving multifaceted scientific, philosophical, emotional, and legal issues.” Id. at 1025. Courts should tread warily before compelling an adult to submit to genetic testing to satisfy a litigant’s claimed “inherent right to know.” There is no public interest presented in this litigation; there is no attempt to make whole a public purse that has been depleted because an individual has tried to shirk the financial obligations a parent owes a child. Nor is there a claim for reimbursement for child support paid pursuant to a court order. There is a stated desire for “closure” and for “retribution.” I do not perceive the policy interest that is served by ordering an unwilling individual to hand over what is, in essence, his own individual, unique identification merely to satisfy the personal desires of another.
*268I consider it fundamentally unfair to Mark, who strongly objects to this testing, for this Court to enunciate an entirely new test and then to reach its own conclusions as to whether testing should be ordered, without having given the parties and their attorneys the opportunity to marshal their arguments in light of this new test.
Finally, I cannot help but note that the only way Richard can ultimately prevail in his quest for monetary damages is to prove that the value of the money he spent voluntarily on Mark for the eighteen years after Mark’s birth is greater than the value of the father and son relationship the two enjoyed during that same period. In my judgment, that is not an approach the law should foster and encourage.
This case is a tragedy on many levels. A family that was intact is now divided. The unspoken assumptions upon which people lived their lives have been shattered. A child has been unwillingly made aware that his parents possess human frailties and imperfections. This Court cannot heal the wounds the parties have inflicted upon themselves. But I fear the route my colleagues have adopted will leave the parties drowning in the bitterness this litigation has engendered and the attorneys pondering the arguments they could have framed in light of the test just enunciated.
Accordingly, I respectfully dissent.
For reversal and remandment — Chief Justice RABNER, Justices LaVECCHIA, ALBIN, HOENS, and PATTERSON — 5.
For affirmance — Judge WEFING (temporarily assigned) — 1.